                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 TYRONE MASSEY,                                               DATE FILED: 12/06/2019

                                 Plaintiff,
                                                                 18-CV-8432 (VEC)
                     -against-
                                                                        ORDER
 CAPTAIN SEWELL, #1716; CAPTAIN
 LEE (FEMALE),

                                 Defendants.

VALERIE CAPRONI, United States District Judge:

       WHEREAS Plaintiff, acting pro se, commenced this action on September 14, 2018,

alleging denial of timely medical care by Defendants while he was incarcerated in the Manhattan

Detention Complex (MDC), Dkt. 2;

       WHEREAS Plaintiff failed to observe numerous deadlines and did not appear at two

conferences scheduled by Magistrate Judge Barbara Moses;

       WHEREAS on May 30, 2019, Defendants moved to dismiss for failure to prosecute, Dkt.

28;

       WHEREAS on October 2, 2019, due to Plaintiff’s failure to communicate about his case

for nearly eight months, Judge Moses issued a Report and Recommendation recommending that

the Court dismiss the action without prejudice for failure to prosecute, Dkt. 30;

       WHEREAS on October 21, 2019, the Court received a letter from Plaintiff, explaining

that he was once again incarcerated at the MDC and that he, due to serious mental illness and

drug use, neglected to follow the developments in this case, Dkt. 31;

       WHEREAS Plaintiff indicated that he began receiving treatment for his condition and

that he intended to continue litigating this case;
        WHEREAS the Court declined to adopt, at that time, the Report and Recommendation

recommending dismissal, to allow Plaintiff another chance to comply with the Court’s orders and

litigate this case on the merits, Dkt. 32;

        WHEREAS the Court ordered Plaintiff to file an opposition to Defendants’ pending

motion to dismiss no later than November 27, 2019, to the extent that he intended to proceed

with this litigation, Dkt. 32; and

        WHEREAS the Court has received no further communication from Plaintiff as of the date

of this Order;

        IT IS HEREBY ORDERED that this case is DISMISSED without prejudice pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure, for the reasons set forth in Magistrate Judge

Moses’ Report and Recommendation and for Plaintiff’s subsequent failure to comply with this

Court’s Order.

        The Clerk of Court is respectfully requested to terminate all pending motions and

deadlines and close the case. The Clerk is further requested to mail a copy of this Order to

Plaintiff and note mailing on the docket.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


SO ORDERED.

 Dated:    December 6, 2019
           New York, New York

                                                           VALERIE CAPRONI
                                                         United States District Judge


                                                 2
